
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 300
        [Docket No. 130104011-3011-01]
        RIN 0648-BC87
        International Fisheries; Western and Central Pacific Fisheries for Highly Migratory Species; Fishing Restrictions and Observer Requirements in Purse Seine Fisheries for 2013-2014
        Correction
        In proposed rule document 2013-05330, appearing on pages 14755-14762 in the issue of Thursday, March 7, 2013, make the following correction:
        On page 14755, in the third column, under the sub-heading “Electronic Submission”, beginning in the fourth line, “www.regulations.gov/#!docketDetail;D=;NOAA-NMFS-2013-0043” is corrected to read “www.regulations.gov/#!docketDetail;D=NOAA-NMFS-2013-0043”.
        
      
      [FR Doc. C1-2013-05330 Filed 3-22-13; 8:45 am]
      BILLING CODE 1505-01-D
    
  